Citation Nr: 1445592	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-07 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and depression.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to December 1968, including in Vietnam.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2013, in support of his claim, he testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board hearing.  He was unrepresented, although his file contains a signed VA Form 21-22 appointing a Veteran's Service Organization (VSO) as his representative.  He indicated in a pre-hearing conference and at the outset of the hearing, however, that he is representing himself, so proceeding pro se.

Also during the hearing, he submitted additional evidence and waived his right to have the RO initially consider it as the Agency of Original Jurisdiction (AOJ), preferring instead that the Board consider this additional evidence in the first instance.  38 C.F.R. § 20.1304 (2013).  Indeed, primarily because of this additional evidence, the Board is granting the claim.


FINDING OF FACT

The Veteran's PTSD and depression are the result of his active duty service.


CONCLUSION OF LAW

Especially when resolving all reasonable doubt in his favor, his PTSD and depression were incurred in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a), 4.130 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Here, though, since the claim is being granted, the Board need not discuss whether there has been compliance with these notice and duty to assist provisions of the VCAA because the Veteran is receiving the requested benefit, regardless.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating VCAA notice and assistance errors are not presumptively prejudicial, even when shown to have occurred, and that, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not just establishing the occurrence of a notice or assistance error, but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim).  There simply is no such possibility in this instance.

Service connection is granted if it is shown a Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service. 38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303(a), 3.306.  To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and, (3) competent and credible evidence of a nexus or link between the disease or injury in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

To establish entitlement to service connection for PTSD, in particular, there must be:  (1) medical evidence diagnosing this condition in accordance with 38 C.F.R. § 4.125(a), which now requires the condition be diagnosed in accordance with the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-V); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and, (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

Section 4.125(a) was recently amended to require use of the DSM-V.  The Board observes that the Veteran's private medical opinion, submitted during the February 2013 hearing, refers instead to the DSM-IV, the previous edition of the DSM.  However, he submitted this evidence before the regulation was amended; indeed, he obtained it prior to the DSM-V's release, which was in 2013.  When the law or regulation changes during the pendency of an appeal, the version most favorable to the Veteran generally will be applied.  See West v. Brown, 7 Vet. App. 70, 76 (1994), Hayes v. Brown, 5 Vet.App. 60, 66-67 (1993).  Here, since this evidence was obtained and received prior to the new requirement, the Board is not going to insist upon the Veteran obtaining an updated opinion that refers to the DSM-V rather than the DSM-IV.

Further concerning claims for PTSD, the evidence necessary to establish the occurrence of a recognizable stressor during service varies.  One factor that affects the amount of evidence required is whether the Veteran "engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is adequately shown that a Veteran engaged in combat and the claimed stressor is related to that combat, then his lay testimony regarding the reported stressor must be accepted as conclusive evidence of its actual occurrence, provided the testimony is found to be satisfactory, e.g., credible and "consistent with the circumstances, conditions, or hardships of such service."  In such cases, no further developmental or corroborative evidence is necessary.  38 C.F.R. § 3.304(f)(2).  See also more generally 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

The Veteran alleges that he has PTSD and depression as a result of particularly traumatic experiences while stationed in Saigon, in the Republic of Vietnam.  Specifically, an orphanage across the street from his hotel room was bombed in the middle of the night, and there were few survivors.  The Board finds his testimony concerning this alleged event credible.  The RO did not attempt to corroborate this stressor, however, the Board finds that it is consistent with the circumstances and conditions of his service and resultantly does not find need for further development or corroboration.  Accordingly, his stressor is confirmed.

He also has received the requisite diagnosis of depression and PTSD.  In December 2012, his private physician found the Veteran to fulfill the criteria in the DSM-IV for PTSD.  He also indicated the PTSD and depression had started while the Veteran was in service.  Indeed, the Veteran's service treatment records (STRs) confirm that, in June 1967, he was treated as an inpatient for suicidal ideation and feelings of failure and inadequacy, which this treating physician noted were incurred in the line of duty.  This December 2012 private opinion goes on to indicate that the Veteran had been able to control his symptoms without medical or psychiatric assistance prior to retiring, but that this is no longer the case because his symptoms have been increasing ever since.  So not only does he have the required proof of an especially traumatic event ("stressor") during his service, but also the required present-day diagnosis of the claimed disability and, as importantly, attribution of this diagnosis to the especially traumatic event during his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

In contrast, a March 2011 VA compensation examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD, but without specifying his shortfall.  She did not diagnose or discuss depression.


The Board therefore finds that the December 2012 private opinion is more probative, certainly as probative, than the March 2011 VA examiner's opinion.  Accordingly, this claim must be granted.  38 C.F.R. § 3.102.


ORDER

Service connection for PTSD and depression is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


